OPINION
{¶ 1} This matter is before the court on the Notice of Appeal of pro se Appellant Horace Paul Williams, filed February 7, 2005. Mr. Williams contracted with Appellee C  A Roofing and Remodeling, LLC ("C  A"), for roof replacement. C  A filed a complaint against Mr. Williams after completing the work, seeking the contractual payment for the repairs, and Mr. Williams filed a counterclaim, alleging that C  A breached their contract and failed to properly repair his roof. Following a bench trial and a view by the court of the premises, the court entered judgment for C A.
 {¶ 2} Mr. Williams' brief sets forth seven "Items" for our review. We are unable to reach the merits of Mr. Williams' arguments, however, because he has failed to provide a transcript of the proceedings in which the evidence was presented to the trial court. App.R. 9(B) imposes that duty on Mr. Williams, and when it is not satisfied, we must indulge the presumption of regularity of the proceedings before the trial court and reject the errors assigned. Accordingly, the judgment of the trial court is affirmed.
Fain, J. and Grady, J., concurs.